Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 4 is directed to a “computer-readable recording medium.”  The Applicant’s specification gives multiple examples of computer-readable recording media in paragraph [0428] of the Specification filed 19 March 2021.  However, “examples” do not limit the invention solely to the listed hardware media listed.  The broadest reasonable interpretation of computer-readable medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.  Thus, a claim to a computer-readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).  See also MPEP 2106.03, Section II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210136405 A1).
Re claim 1, Chen discloses an image decoding method comprising: 

deriving motion information of the current block by using the candidate list (Chen: paragraph [0073], To find the best motion vector predictor from the candidate list, a motion vector competition (MVC) scheme is introduced to select a motion vector from a given candidate set of motion vectors, i.e., the motion vector candidate list, that includes spatial and temporal motion vector candidates); 
deriving a cumulative coding information candidate by using the motion information of the current block (Chen: paragraph [0093], motion information of a previously inter-coded CU is stored in the HMVP table and used as a MVP candidate for the current CU); 
inserting the derived cumulative coding information candidate into a cumulative coding information candidate list *Chen: paragraph [0008], After selecting, from the motion vector candidate list, a motion vector predictor, the computing device determines a motion vector based, at least in part, on the prediction mode and the selected motion vector predictor, decodes the current CU using the determined motion vector and updates the HMVP table based on the determined motion vector); and 
updating the candidate list by using the cumulative coding information candidate list (Chen: paragraph [0076], The motion vectors in the HMVP table could be added to the motion vector candidate lists under different prediction modes such as AMVP, merge, skip, etc.), 
wherein the updated candidate list is used for inter-prediction of a block to be decoded after the current block (Chen: paragraph [0075], HMVP table is updated on-the-fly with the reconstructed motion vector because such motion vector could be the motion vector predictor of a subsequent CU).
Re claim 2, Chen discloses that the cumulative coding information candidate list contains motion information of a block that is previously encoded before the current block (Chen: paragraph [0074], the HMVP table houses a predefined number of motion vector predictors, each having been used for encoding/decoding a particular CU of the same row of CTUs (or sometimes the same CTU)).
Re claim 3, Chen discloses that when the current block is not included in an area for which the cumulative coding information candidate list is generated, a cumulative coding information candidate derived by using the motion information of the current block is not inserted into the cumulative coding information candidate list (Chen: paragraph [0093], Whenever there is a non-sub-block inter-coded CU, the associated motion vector information is added to the last entry of the HMVP table as a new candidate, indicating sub-block inter-coded CU motion vectors may not be added).
Re claim 4, Chen discloses that the area for which the cumulative coding information candidate list is set on a per CTU row basis (Chen: paragraph [0074], the HMVP table houses a predefined number of motion vector predictors, each having been used for encoding/decoding a particular CU of the same row of CTUs (or sometimes the same CTU)).
Re claim 5, Chen discloses that the number of candidates that can be inserted into the candidate list is a preset value (Chen: paragraph [0075], In some implementations, the HMVP table has a fixed length).
claim 6, Chen discloses that the inserting of the derived cumulative coding information candidate into the cumulative coding information candidate list comprises: 
deleting the candidate that is inserted earliest into the cumulative coding information candidate list among candidates in the cumulative coding information candidate list, when the number of candidates in the candidate list is the preset value (Chen: paragraph [0075], the HMVP table has a fixed length (e.g., 5) and is managed in a quasi-First-In-First-Out (FIFO) manner); and 
inserting the derived cumulative coding information candidate in a position next to a candidate that is inserted last into the cumulative coding information candidate list (Chen: paragraph [0075]).
Re claim 7, Chen discloses that the updating of the candidate list by using the cumulative coding information candidate list includes: inserting at least one of the candidates included in the cumulative coding information candidate list into the candidate list (Chen: paragraph [0076], The motion vectors in the HMVP table could be added to the motion vector candidate lists under different prediction modes such as AMVP, merge, skip, etc.).
Re claim 8, Chen discloses that the candidates included in the cumulative coding information candidate list are inserted into the candidate list after a spatial candidate or a temporal candidate is inserted into the candidate list (Chen: paragraph [0093], the history-based MVPs can be added to either the AMVP-mode MVP candidate list or the merge MVP candidate list after the spatial MVP and temporal MVP).
Re claim 9, Chen discloses that the candidate list is at least one candidate list selected from among a merge candidate list and an AMVP motion vector candidate list (Chen: paragraph [0076], The motion vectors in the HMVP table could be added to the motion vector candidate lists under different prediction modes such as AMVP, merge, skip, etc.).
Claim 10 recites the corresponding image encoding method for encoding the data decoded by the image decoding method of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Chen discloses both encoding (Chen: Fig. 2) and decoding (Chen: Fig. 3).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 10.  Accordingly, claim 10 has been analyzed and rejected with respect to claim 1 above.
Claim 11 has been analyzed and rejected with respect to claim 2 above.
Claim 12 has been analyzed and rejected with respect to claim 3 above.
Re claim 13, Chen discloses that the area for which the cumulative coding information candidate list is generated is set on a per CTU basis (Chen: paragraph [0074], the HMVP table houses a predefined number of motion vector predictors, each having been used for encoding/decoding a particular CU of the same row of CTUs (or sometimes the same CTU)).
Claim 14 has been analyzed and rejected with respect to claim 5 above.
Claim 15 has been analyzed and rejected with respect to claim 6 above.
Claim 16 has been analyzed and rejected with respect to claim 7 above.
Claim 17 has been analyzed and rejected with respect to claim 8 above.
Claim 18 has been analyzed and rejected with respect to claim 9 above.
Claim 19 recites the corresponding computer-readable recording medium storing the data decoded by the image decoding method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 19.  Accordingly, claim 19 has been analyzed and rejected with respect to claim 1 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482